                                  THE EMPIRE STATE BUILDING
                                  350 FIFTH AVENUE, SUITE 4405
                                  NEW YORK, NEW YORK 10118
                                                                                 Juan E. Monteverde
                                                                      jmonteverde@monteverdelaw.com

March 2, 2020

VIA ECF

Hon. Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:      Gray v. Wesco Aircraft Holdings, Inc., Case No. 1:19-cv-08528-LJL

Dear Judge Liman:

         We represent Lead Plaintiff in the above-captioned action and write pursuant to Rule 1.C.
of Your Honor’s Individual Practices to request an adjournment of the oral argument on
Defendants’ motion to dismiss (Dkt. Nos. 24-26), which is presently set for March 27, 2020. This
is the first request for an adjournment and defendants do not oppose the request, which is necessary
to accommodate the undersigned counsel’s schedule; specifically, I will be flying back from out
of the country on March 27th, and am set to start a trial in Delaware Chancery Court on March 30,
2020, which will last the week.

       The parties have conferred regarding potential alternate dates and are available for a
hearing on March 16, 19, or 20, or April 20-22, assuming any of these dates are acceptable to the
Court. Lead Plaintiff also respectfully requests that his motion to strike (Dkt. Nos. 28-29) be heard
in conjunction with the hearing on Defendants’ motion to dismiss.

       If Your Honor has any questions, counsel is available at the convenience of the Court.

                                                      Respectfully Submitted,

                                                      /s/ Juan E. Monteverde

                                                      Juan E. Monteverde
                            Oral argument is rescheduled for Friday, March 20, 2020 at
cc: Counsel of Record
                            11:30 a.m. The Court will hear argument on both the
                            motion to dismiss and the motion to strike at that time.
                            SO ORDERED. 3/10/2020


Telephone (212) 971-1341              www.monteverdelaw.com                   Facsimile (212) 202-7880
